Citation Nr: 0218779	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  02-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating greater than assigned for 
a left knee disorder, presently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The record reflects that although the appellant filed a 
notice of disagreement relative to the denial of an 
increased disability evaluation for peptic ulcer disease, 
his August 2002 substantive appeal indicates that he only 
seeks to challenge the denial of an increased rating for a 
left knee condition.  Because no substantive appeal has been 
submitted with regard to the peptic ulcer claim, it is not 
before the Board for review.  See 38 U.S.C. § 7105(a), 
(d)(1), (3) [A notice of disagreement initiates appellate 
review in the VA administrative adjudication process; and 
the request for appellate review is completed by the 
claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after a Statement of the Case is issued by VA].


REMAND

The record reflects that in August 2002, the RO advised the 
appellant that it had approved a temporary 100 percent 
disability rating for his left knee disorder, based upon a 
period of hospitalization.  However, in its notification 
letter, the RO advised the appellant that after termination 
of the 100 percent rating, his rating would be "restored to 
60%" effective July 1, 2003.  In another section of the 
notification letter, the RO advised the appellant that the 
rating for his left knee disorder would be restored to "30% 
disabling effective 7-1-03."  While it appears from the 
rating determination that the RO may have meant to "restore" 
a 30 percent evaluation, the Board finds the ambiguity in 
the notice letter not only was confusing to the appellant 
but also leaves open the question as to whether it is the 
notice or the rating that represented the true intent of the 
RO.  Thus, this must be returned to the RO to obtain 
clarification.

Upon remand, the RO is directed to clarify the restored 
rating, and issue a corrected notification letter to the 
appellant.

Further, the Board has determined that additional 
development is necessary to resolve the left knee rating 
issue now on appeal.  While the Board is aware that the 
appellant underwent a left knee replacement in May 2002, it 
is necessary to ascertain if further treatment was accorded 
to the appellant and what impact the surgical procedure had 
upon the appellant's left knee function. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record, in particular 
that dated subsequent to July 2001.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently 
on file.  The RO should then obtain 
these records and associate them with 
the claims folder.  

2.  The RO should afford the appellant a 
comprehensive medical examination, to be 
conducted by a qualified physician, to 
ascertain the residuals of the service-
connected left knee disorder.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  The examiner must comment upon 
whether there exists the following 
symptoms, and if so, to what extent:

a.  Ankylosis, and if so, whether 
such ankylosis is in flexion or 
extension and to what degrees?

b.  Subluxation or lateral 
instability, and if so, the 
frequency and severity of such 
impairment?

c.  Limitation of flexion and/or 
extension of the left leg and 
whether any such functional loss is 
evidenced by pain, supported by 
adequate pathology, and evidenced 
by the visible behavior of the 
veteran; weakness, swelling, 
incoordination, or other 
impairments. 

3.  The RO is directed to clarify the 
restored rating as is outlined above and 
in the August 2002 notification letter, 
and issue a corrected notification 
letter to the appellant.

4.  The RO should take such additional 
development action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  Following such development, the 
RO should review and readjudicate the 
claim.  If any such action does not 
resolve the claim, or if the RO chooses 
to take no additional development 
action, the RO shall issue the appellant 
a Supplemental Statement of the Case 
pertaining to that issue. The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim 
being considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



